DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 19 July 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chae (U.S. Publication 2015/0348493) in view of Fainstain (U.S. Publication 2017/0206625). 

As to claim 1, Chae discloses an image resolution processing method, executed by an image processing device, the method comprising: 
obtaining motion information of a display apparatus (p. 4, sections 0046-0048; p. 14, sections 0169-0174; p. 14, sections 0167-0168; p. 15, section 0178; movement of a user and a display apparatus to a new position by a rate in m/s is obtained);  
determining a motion direction and rate information of the display apparatus based on the motion information (p. 4, sections 0046-0048; p. 14, sections 0167-0174; p. 15, section 0178; movement of a user and a display apparatus to a new position by a 
determining a target object that is at least one of a horizontal resolution and a vertical resolution (p. 4, section 0050; a particular target application object is determined with an original horizontal and vertical resolution);  
determining a target value based on the rate information and a standard resolution of the display apparatus (p. 4, sections 0046-0048; p. 4, sections 0052-0053; p. 6, section 0073-p. 7, section 0079; p. 7-8, section 0085; p. 8, sections 0094-0096; p. 12, section 0143; the rate information is used along with other information, and a value is compared with a whole screen standard resolution to determine a target resolution value for an application object, which may be smaller than an original resolution);  
and generating a to-be-displayed image, a value of the target object in an image resolution of the to-be-displayed image being equal to the target value (p. 12, section 0145-p. 13, section 0148; the target resolution value for the application object is used to display the application object on the screen). 
Chae does not explicitly disclose, but Fainstain does disclose the motion direction including at least one of a horizontal direction and a vertical direction and determining, a target object that is a horizontal resolution based on the motion direction being in the horizontal direction, determining the target object that is a vertical resolution based on the motion direction being the vertical direction, and determining the target object that is the horizontal resolution and the vertical resolution based on the motion direction being a diagonal direction (figs. 7b; 7c; 7d; 7e; p. 5, sections 0046-0047; the target object being the image, motion in horizontal, vertical, or both directions is 

As to claim 3, Chae discloses wherein the determining the target object comprises triggering the determining the target object based on a motion value indicated by the rate information of the display apparatus being greater than a preset speed threshold (p. 4, sections 0046-0053; when the motion is greater than a threshold, such as 20 m/s or 30 m/s, the application having an original resolution is identified for a resolution change). 

As to claim 4, Chae discloses wherein the determining the target value comprises determining, by using a resolution ratio determining rule, a resolution ratio corresponding to the motion information and obtaining the target value according to a value of the target object in the standard resolution and the resolution ratio (p. 4, 

As to claim 5, Chae discloses wherein the determining the target value comprises: 
determining, by using a regulation value determining rule, a regulation value corresponding to an image update duration included in an image processing performance parameter (p. 4, sections 0050-0052; a time to update the image is determined);  
determining, by using a resolution ratio determining rule, a resolution ratio corresponding to the motion information and obtaining the target value according to a value of the target object in the standard resolution, the regulation value, and the resolution ratio (p. 4, sections 0046-0048; p. 4, sections 0052-0053; p. 6, section 0073-p. 7, section 0079; p. 7-8, section 0085; p. 8, sections 0094-0096; p. 12, section 0143; the rate information is used along with other information, and a value is compared with a whole screen standard resolution to determine a target resolution for an application object, which may be smaller than an original resolution; an example of a motion threshold being met and a ratio being determined as ¼ is given; the target resolution is also determined based on the rendering time value). 

As to claim 6, Chae discloses wherein the resolution ratio determining rule is such that, based on a motion value corresponding to the rate information of the display apparatus being less than a first threshold, the resolution ratio corresponding to the motion information is determined to be a first fixed ratio, the first fixed ratio being not less than a second fixed ratio (p. 4, sections 0047-0048; if the motion value is 10 m/s and less than 20 m/s, the ratio is set to a fixed ratio 1280x768, which is not less than another fixed ratio used, 1152x864). 
 
As to claim 7, Chae discloses wherein the regulation value determining rule is such that, the image update duration included in the image processing performance parameter being less than a first duration threshold, the regulation value is determined to be a first fixed regulation value, the first fixed regulation value being not less than a second fixed regulation value (p. 6, sections 0073-0075; p. 15, sections 0180-0182; if the rendering time is less than a threshold, an image at full resolution is displayed, which is not less than a ¼ resolution used when processing loads are higher). 
 
As to claim 8, Chae discloses determining a target image object from the generated to-be-displayed image (p. 4, section 0050; a particular target application object is determined with an original horizontal and vertical resolution), and adjusting geometric fineness of the target image object according to a geometric fineness adjustment rule (p. 4, section 0048; p. 6, sections 0073-0075; the image is scaled to a particular value based on motion and image processing parameter rules, and then 
 
As to claim 9, Chae discloses magnifying the to-be-displayed image according to a display resolution of the display apparatus and the image resolution of the to-be-displayed image and outputting the magnified to-be-displayed image to the display apparatus (p. 6, sections 0073-0075; the image is magnified according to the ratio of the image resolution and screen size; as an example, an image at ¼ screen resolution is magnified 4 times and displayed). 

As to claim 10, see the rejection to claim 1. Further, Chae discloses a processor performing the method (p. 4, sections 0046-0048) and a system to output a target image based on the to-be-displayed image (p. 12, section 0145-p. 13, section 0148; the target resolution for the application object is used to display the application object on the screen);  
and wherein the display apparatus is configured to transmit the motion information to the image processing device (p. 4, sections 0046-0048; p. 14, sections 0170-0174; the motion information is transmitted from a motion sensor on the display apparatus to a processor and control module), and display the target image after receiving the target image (p. 12, section 0145-p. 13, section 0148; the target resolution for the application object is used to display the application object on the screen). 



	As to claim 14, see the rejection to claim 3.

As to claim 15, see the rejection to claim 4.

As to claim 16, see the rejection to claim 5.

As to claim 17, see the rejection to claim 8.

As to claim 18, see the rejection to claim 9.

As to claim 19, see the rejections to claims 1 and 12.

As to claim 20, see the rejections to claims 1 and 12. 

Claims 2, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chae in view of Fainstain and further in view of Babu (U.S. Publication 2018/0286004). 


obtaining an image processing performance parameter (p. 7-8, section 0085; p. 4, sections 0049-0052; p. 7, section 0079); 
and triggering changes in response to at least one of the following conditions being met: 
an image refresh rate included in the image processing performance parameter is less than a preset rate threshold (p. 7-8, section 0085);  
an image update duration included in the image processing performance parameter is greater than a preset duration threshold (p. 4, sections 0049-0052); 
and an image processing resource usage ratio included in the image processing performance parameter is greater than a preset usage ratio threshold (p. 7, section 0079; p. 9, section 0109; a threshold capacity of RAM is set, which would correspond to a ratio based on the total RAM). 
Chae discloses obtaining motion information as noted in the rejection to claim 1, but discloses that the obtaining is in conjunction with other conditions being met, not that the obtaining of the motion information is in response to the image parameter. Babu, however, discloses that a render time (reading on an update duration) is greater than a threshold, and obtaining motion information based on that determination (fig. 3; p. 4, section 0047-0050). The motivation for this is to keep latency low (p. 2, section 0033). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chae and Fainstain to obtain motion information 

As to claim 11, Chae does not disclose, but Babu discloses wherein the display apparatus is further configured to transmit the motion information to the image processing device upon detecting that an image refresh rate of the displayed target image is less than a preset rate threshold, and/or detecting that the motion information meets a certain condition (fig. 3; p. 3, section 0045; p. 4, section 0047-0050; if a frames per second rate is less than a perceived frames per second rate, which acts as a threshold, then motion data is transmitted to the graphics control unit to determine if an intermediate frame is necessary). Motivation for the combination is similar to that given in the rejection to claim 2.

As to claim 13, see the rejection to claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AARON M RICHER/Primary Examiner, Art Unit 2612